         Case 1:98-cr-00778-DLC Document 219 Filed 11/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :                98cr778 (DLC)
                                         :
 CHARLES MICHAEL KEE,                    :
                                         :                     ORDER
                      Defendant.         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On September 1, 2020, Charles Michael Kee filed a motion

for reduction or modification of his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A).        That motion was denied on September 9.

United States v. Kee, 2020 WL 5441583, at *1 (S.D.N.Y. Sept. 9,

2020).     It explained that Kee had not complied with the

statutory exhaustion requirement, demonstrated extraordinary and

compelling circumstances that justified early release, or shown

that the factors set forth in 18 U.S.C. § 3553(a) weighed in

favor of such release.       Id.

     Kee renewed his motion for compassionate release in a

petition dated October 6, 2020. 1        Attached to the October 6

petition is a response from the warden of Kee’s facility denying

his request to be released to home confinement, dated August 19,

2020.


1 The October 6 motion was received and docketed by this chambers
on October 16.
         Case 1:98-cr-00778-DLC Document 219 Filed 11/10/20 Page 2 of 3



     Once a petitioner fulfills the statutory exhaustion

requirement, the Court may reduce the petitioner’s sentence, if

after consideration of the factors set forth in 18 U.S.C. §

3553(a), it finds that “extraordinary and compelling reasons”

warrant such a reduction.        18 U.S.C. § 3582(c)(1)(A)(i).        As the

Court of Appeals for the Second Circuit has explained, in the

wake of the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194, district courts are tasked with “independently . . .

determin[ing] what reasons, for purposes of compassionate

release, are extraordinary and compelling.”           United States v.

Brooker, 976 F.3d 228, 234 (2d Cir. 2020) (citation omitted).

     Kee’s renewed motion is denied.           It is assumed that Kee has

fulfilled the exhaustion requirement.          But, for the reasons

stated in the September 9 denial, he has not demonstrated

extraordinary circumstances that warrant a reduction of sentence

and the § 3553(a) factors remain weighted against his early

release.

                                  Conclusion

     Kee’s October 6, 2020 motion is denied.

Dated:       New York, New York
             November 10, 2020


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
      Case 1:98-cr-00778-DLC Document 219 Filed 11/10/20 Page 3 of 3



Copy mailed to:
Charles Michael Kee (Register # 43930-054)
FCI Edgefield
Federal Correctional Institution
P.O. Box 725
Edgefield, SC 29824
